DECISION
This case came on to be heard by the High Court on the 26th [of] March 1928. Talafili, the proponent of the name Velega, was present with three witnesses and Tili, the objector, also produced three witnesses.
The witnesses were asked to name the last six or seven holders of the “Matai” name Velega. The witnesses of Talafili named the following:
Velega Tupuola
” Vagatai
” Vaeao
” Fiti
” Setoga
*403The witnesses of Tili named the following: —
Velega Vagatai
” Lilii
” Tili
” Tupuola
” Vaeao
” Piti
” Setoga
The discrepancy in the order is immaterial to the issue of heredity involved — except in this respect — Talafili’s witnesses say .that Velega Vaeao was the true son of Velega Vagatai and Tili’s witnesses say that Vaeao was the adopted son of Tupuola. The importance of this divergence in the testimony of the opposing parties lies in the fact that Tili is the son of Velega Setoga who, it is generally admitted, was the adopted son of Velega Piti, while Talafili as the grandson of Fiti — by the female line — in direct descent.
As between a son of an adopted son who was given a “Matai” name by the family and a grandson in direct line of descent — there could be no opportunity for discussion— the grandson in direct line would be the heredity successor to the name. The fact that Tili’s witnesses claim that Velega Vaeao was an adopted son would tend to put Talafili in the same class with Tili — for Talafili is descended from Piti who is admitted to be the son of Velega Vaeao. While Tili and his father, the former Velega Setoga admit that Setoga was an adopted son — the witnesses of Talafili do not admit that Vaeao was an adopted son — but stoutly maintain that he was the true son of Velega Vagatai.
It appears that on the retirement of Velega Setoga, because of old age, he desired his son Tili to succeed him, *404but at a meeting of the family called to make a choice, the members of the family, in a majority, chose Talafili and rejected Tili. A witness on Tilfis behalf stated that as between a designation by a retiring holder of a “Matai” name and the choice of the family, the latter would prevail.
Under these circumstances, i.e.:
1. That Tili is undoubtedly the son of an adopted son.
2. That Talafilfis descent, whether through a Velega adopted into the family or a true Velega is in doubt.
3. That Talafili is admitted to be the choice of a majority of the family.
The name Velega will be given to Talafili.
None of the witnesses, although some of them are quite old, are old enough to have known of their own knowledge whether or not Velega Vaeao was an adopted son, but all of the witnesses know, and it is admitted by all, that Velega Setoga is an adopted son and that Tilfis only claim is through Setoga.
The question of fitness for the position of “Matai” is not material, having been ruled out by the Fono of 1926, which made only heredity the issue. If this were not the fact,, the result of the case may have been different.
Talafili is given the “Matai” name Velega.
The costs of this trial ($25.00) are assessed against the Plaintiff.